Case 1:20-cv-00362-CG-N Document 9 Filed 10/14/20 Page 1 of 1           PageID #: 11




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  SOUTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

MARCUS D. McQUEEN,                        :

             Plaintiff,                   :

vs.                                       :   CIVIL ACTION 20-00362-CG-N

DEPARTMENT OF CORRECTIONS, :

             Defendant.                   :

                                      ORDER

      After due and proper consideration of all portions of this file deemed relevant

to the issue raised, and there having been no objections filed, the Report and

Recommendation of the Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) is

ADOPTED as the opinion of this court. It is ORDERED that this action be and is

hereby DISMISSED without prejudice for failure to prosecute and to obey the

Court's order.

      DONE and ORDERED this 14th day of October, 2020.

                          /s/ Callie V. S. Granade
                          SENIOR UNITED STATES DISTRICT JUDGE
